—Judgment, Supreme Court, Bronx County (Edward M. Davidowitz, J.), rendered December 8, 1989, convicting defendant after a jury trial of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, and sentencing him as a second felony offender, to concurrent terms of imprisonment of 5 Vi to 11 years and 1 year, respectively, unanimously affirmed.
*126We reject defendant’s contention that he was entitled to a missing witness charge as to a police officer not called as a witness at trial.
The defendant was arrested as a result of a "buy and bust” operation conducted by four undercover police officers. When arrested, defendant had a $5 bill of pre-recorded buy money. At trial, three of the four officers who participated in the operation testified. These officers were the undercover officer who actually purchased the drugs, the officer operating as his "ghost”, and the officer who arrested the defendant. The nontestifying police officer’s participation in the arrest consisted of his detention of an unidentified woman present in the lobby of the building where the transaction and arrest occurred. Under these circumstances, defendant has not met his burden of demonstrating that the fourth officer’s testimony would not have been merely cumulative. (People v Gonzalez, 68 NY2d 424, 429.) Concur — Carro, J. P., Wallach, Kupferman and Smith, JJ.